The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 12, 2014

                                        No. 04-14-00559-CR

                                    Carmelina VALENZUELA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B10726
                          Honorable M. Rex Emerson, Judge Presiding

                                           ORDER
         On November 19, 2014, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which she asserts there are no meritorious issues to
raise on appeal. Counsel informed appellant of her right to file her own brief and obtain a copy
of the record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.);
Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel
provided appellant with a “Pro Se Motion for Access to Appellate Record.” Appellant has not
requested access to the record. On December 1, 2014, the State filed a letter waiving its right to
file an appellee’s brief unless the appellant files a pro se brief.

       If the appellant desires to file a pro se brief, he must do so no later than January 29, 2015.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court. It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.



                                                       _________________________________
                                                       Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court